DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 10/04/2021.
Response to Arguments
 Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
In view of the current claim amendments, the previous indefiniteness rejections under 35 U.S.C. 112(b) have been overcome. 
In response to the applicant’s arguments, that “the measurement device described by Salciccia is part of the respective squeezing cylinder”, the examiner respectfully submits that the instant specification (Dated 10/11/20218) explicitly discloses that “a hydraulic cylinder with integrated path measuring system 10 is arranged”. Furthermore, the examiner respectfully submits that, even if the measurement device is part of or integrated with the squeezing cylinders, the measurement device can still operate to measure the displacement of the hydraulic cylinders. 
In response to the applicant’s arguments, that “there is no drive-and measurement device to absorb a force of the squeezing cylinders acting via the respective tamping tine arm”, the examiner respectfully disagrees. The examiner respectfully submits that Lichtberger teaches the tamping picks are plunged into the ballast and imparts compaction of ballast gains via driving of the oscillation drives. The examiner respectfully submits that the tamping picks would experience corresponding forces from the ballast during the tamping operation and are caused to vibrate as well. The hydraulic drives would inevitably experience the vibrational forces acting on the tamping picks via the transmission of the tamping tools. As a result, the hydraulic . 
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an intelligent control (15)” in claims 2 and 13; “a remote evaluation device (17)” in claims 3 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
claims 2-3, 13, 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
an intelligent control (15) -  any devices that controls the testing device 4 and receives the measuring signals of the respective pressures sensor 1, paragraph section [0038] of the publication.
a remote evaluation device (17) – a computer, paragraph section [0039] of the publication.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtberger (U.S. Pat. No. 9,957,668) (hereafter Lichtberger) in view of Salciccia (U.S. Pat. No. 10,036,128) (hereafter Salciccia).
Regarding claim 1, Lichtberger teaches a testing device for testing a tamping unit by means of squeezing cylinders, wherein the testing device comprises: 
a separate clamping device (i.e., tamping tools 3) (see Fig. 1) for each tamping tine arm (i.e., one arm of the respective tamping tool 3 is formed by a corresponding tamping pick 10) (see Fig. 1) to connect the testing device (i.e., oscillation drive 6 comprising a hydraulic cylinder 11 and a distance sensor 12 for determining the hydraulic cylinder position are associated with each of the tamping tools 3 of a pair of tamping tools, wherein the hydraulic cylinders 11 form the feed derive and also the oscillation drive for the tamping picks 10 and the activation of the hydraulic cylinders 11 is performed in depending on the distance on the distance sensor signal) (see Column 4, lines 1-14) to the respective tamping tine arms (i.e., the hydraulic cylinders 11 of the oscillation drive 6 are coupled to the corresponding tamping pick 10 via the respective tamping tools 3) (see Fig. 1) and 

Regarding the absorption of forces and motions, Salciccia teaches that linear drive and measuring device to absorb any forces and motions which are exercised by the tamping tine arms (i.e., at least one transducer 25 engaged on actuator 4 and configured for generating a signal in relation at least to the movement and the force expressed by the same actuator for monitoring the position of the tamping hammer 3 with respect to the frame 2 or with respect to another hammer 3, the force exerted by the actuator and therefore the stress for tamping the ballast. The car 100 control unit can be connected to the transducers 25 of the actuators 4 for detecting at least one of the following parameters: the position of the tamping hammer 3 in relation to the frame 2 or in relation to another hammer 3, the vibration frequency of the actuator, the force exerted by the actuator and therefore the force for tamping the ballast M. based on the signal received by the transducer 25, the control unit can measure the force exerted by the hammer 3 and the counteracting force of the ballast during the tamping operations; this parameter is useful for evaluating the state of the ballast M. the control unit, by the transducers 25 is capable of effectively monitoring the actuators directly operating for tamping the ballast; by the signals received by the transducers 25 (the force exerted by the actuators and the counteracting force of the ballast), the control unit is configured for verifying the soundness of the railway ballast M and possibly signaling a fail in case the condition of this latter does not fall in side desired parameters) (see Column 20, lines 1-20). In view of the teaching of Salciccia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an additional transducer to the 
Regarding the force-path curves, Lichtberger as modified by Salciccia as disclosed above does not directly or explicitly teach the force-path curves. However, Salciccia teaches recording force-path curves (i.e., control unit connected to transducer 25 and configured for receiving the signal from this latter and monitoring force developed by the actuator and therefore the stress for tamping the ballast) (see Column 17, lines 35-65). In view of the teaching of Salciccia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a transducer to measure and record the force developed by the actuator in order monitor and optimize the operation of power supply to the actuators and the tamping units.
Regarding claim 2, Lichtberger teaches intelligent control comprising a network connection wherein the drive- and measuring device are connected to said intelligent control (i.e., controller/regulator 14 is connected via measurement lines 16 to the distance sensors 12) (see Column 4, lines 1-38).
Regarding claim 3, Lichtberger teaches that said network connection is to a data net and wherein said network connection is provided in order to transmit data to a remote evaluation device (i.e., controller/regulator 14 is connected via measurement lines 16 to the distance sensors 12, wherein the regulator 14 is separated and apart from the hydraulic cylinders 11) (see Column 4, lines 1-38; and Fig. 1).
Regarding claim 4, Lichtberger teaches that the linear drive- and measuring device comprises a linear drive which is arranged between said separate clamping device the two clamping devices (i.e., the hydraulic cylinder 11 is positioned in between the tamping tools 3, wherein one hydraulic cylinder 11 can be provided for multiple tamping picks) (see Column 4, lines 1-38; and Fig. 1).
Regarding claim 5, Lichtberger teaches that a clamping device and a rigid connecting element, wherein the linear drive- and measuring device comprises two linear drives (i.e., hydraulic cylinders 11) (see Fig. 1), and wherein a respective linear drive is arranged in each case between said clamping device (i.e., tamping tool 3) (see Fig. 1) and said rigid connecting element (i.e., assembly frame 7) (see Fig. 1).
Regarding claim 6, Lichtberger teaches that the linear drive comprises a hydraulic cylinder (i.e., hydraulic cylinders 11) (see Fig. 1).
Regarding claim 7, Lichtberger teaches that on each hydraulic cylinder two hydraulic pressure sensors are arranged (i.e., cylinder pressure is measured using pressure sensor) (see Column 3, lines 13-24).
Regarding claim 10, Lichtberger teaches that the clamping device is configured to clamp a free end of a tamping tine (i.e., one arm of stamping tool 3 is formed by a tamping pick 10 and is coupled to an end of the tamping pick, which end would have been a free end without the connection to the stamping tool 3) (see Column 4, lines 1-38).
Regarding claim 11, Lichtberger teaches that the clamping device comprises a shaft which can be fastened in a tine fitting of the respective tamping tine arm (i.e., one arm of stamping tool 3 is formed by a tamping pick 10) (see Column 4, lines 1-38).
Regarding claim 12, Lichtberger teaches a method for testing a tamping unit having two oppositely positioned tamping tine arms (i.e., tamping picks 10) (see Fig. 1) which are movable towards one another (i.e., tamping assemblies penetrate the ballast of a track bed using the tamping tools and compact the ballast by way of dynamic vibration of the tamping picks between the the tamping pics, which can be fed toward one another) (see Column 1, lines 16-23) by means of squeezing cylinders (i.e., hydraulic cylinders 11) (see Fig. 1), wherein each tamping tine arm is connected to a testing device (i.e., carrier 2) (see Fig. 1) by means of a clamping device, the method comprising the steps of: 

the squeezing cylinders acting on the respective tamping tine arm by means of a linear drive of the drive- and measuring device (i.e., hydraulic cylinders 11) (see Fig. 1), and 
measuring a path travelled by the respective tamping tine arm (i.e., a hydraulic cylinder 11 and a distance sensor 12 for determining the hydraulic cylinder position are associated with each of the tamping tools of a pair of tamping tools. The exact stroke location of the hydraulic cylinder 11, i.e., the spacing between its two linkage points, on one end on the tamping tool 3 and on the other end on the carrier 2, can always be determined using the distance sensor 12) (see Column 4, lines 1-14) by means of a path measuring system of the drive and measuring device (i.e., distance sensors 12) (see Fig. 1); but does not explicitly teach absorbing a force of the squeezing cylinders acting on the respective tamping tine arm by means of a linear drive of the drive- and measuring device.
Regarding absorbing a force, Salciccia teaches absorbing a force of the squeezing cylinders acting on the respective tamping tine arm by means of a linear drive of the drive- and measuring device (i.e., at least one transducer 25 engaged on actuator 4 and configured for generating a signal in relation at least to the movement and the force expressed by the same actuator for monitoring the position of the tamping hammer 3 with respect to the frame 2 or with respect to another hammer 3, the force exerted by the actuator and therefore the stress for tamping the ballast. The car 100 control unit can be connected to the transducers 25 of the actuators 4 for detecting at least one of the following parameters: the position of the tamping hammer 3 in relation to the frame 2 or in relation to another hammer 3, the vibration frequency 
Regarding claim 13, Lichtberger teaches the step of regulating the counterforces by means of an intelligent control comprising a controller (i.e., controller/regulator 14 is connected via measurement lines 16 to the distance sensors 12) (see Column 4, lines 1-38).
Regarding claim 14, Lichtberger teaches the step of performing several measuring operations with varied counterforces in order to establish a performance map (i.e., the hydraulic cylinder position can be specified or regulated by a controller/regulator in dependence on the distance sensor signals, wherein an oscillation can be superimposed on a linear feed movement of the hydraulic cylinders in particular) (see Column 2, lines 35-60).
Regarding claim 15, Lichtberger teaches the step of transmitting measuring data to a remote evaluation device (i.e., controller/regulator 14 is connected via measurement lines 16 to the distance sensors 12, wherein the regular 14 is separated and apart from the hydraulic cylinders 11) (see Column 4, lines 1-38; and Fig. 1).
Regarding claim 16, Lichtberger teaches that said linear drive is configured to vibrate said tamping tine arms (i.e., hydraulic cylinders form the feed drive and also the oscillation drive for the tamping picks 10) (see Column 4, lines 1-38; and Fig. 1).
Regarding claim 17, Lichtberger teaches a linear drive (i.e., hydraulic cylinders 11) (see Fig. 1) which is configured to vibrate said tamping tine arms (i.e., hydraulic cylinders form the feed drive and also the oscillation drive for the tamping picks 10 and are coupled to the tamping picks 10 via the tamping tools 3) (see Column 4, lines 1-38; and Fig. 1); but does not explicitly teach the step of absorbing any forces and motions.
Regarding absorbing a force, Salciccia teaches the step of absorbing any forces and motions which are exercised by the tamping tine arms via a linear drive which is configured to vibrate said tamping tine arms (i.e., at least one transducer 25 engaged on actuator 4 and configured for generating a signal in relation at least to the movement and the force expressed by the same actuator for monitoring the position of the tamping hammer 3 with respect to the frame 2 or with respect to another hammer 3, the force exerted by the actuator and therefore the stress for tamping the ballast. The car 100 control unit can be connected to the transducers 25 of the actuators 4 for detecting at least one of the following parameters: the position of the tamping hammer 3 in relation to the frame 2 or in relation to another hammer 3, the vibration frequency of the actuator, the force exerted by the actuator and therefore the force for tamping the ballast M. based on the signal received by the transducer 25, the control unit can measure the force exerted by the hammer 3 and the counteracting force of the ballast during the tamping operations; this parameter is useful for evaluating the state of the ballast M. the control unit, by the transducers 25 is capable of effectively monitoring the actuators directly operating for tamping the ballast; by the signals received by the transducers 25 (the force exerted by the actuators and the counteracting force of the ballast), the control unit is configured for verifying the soundness of the railway ballast M and possibly signaling a fail in case the condition of this latter does not fall in side desired parameters) (see Column 20, lines 1-20). In view of the . 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtberger (U.S. Pat. No. 9,957,668) (hereafter Lichtberger) in view of Salciccia (U.S. Pat. No. 10,036,128) (hereafter Salciccia) and in further view of Dudeck (U.S. Pat. No. 9,823,164) (hereafter Dudeck).
Regarding claims 8 and 9, Lichtberger as modified by Salciccia as disclosed above does not directly or explicitly teach that the linear drive comprises an electrical linear drive (claim 8), wherein a force sensor is connected to the electrical linear drive (claim 9). 
Regarding the electrical linear drive, Dudeck teaches an electrical linear drive (i.e., force generator 14 is an electric linear drive) (see Column 7, lines 18-25; and Fig. 1) (claim 8), wherein a force sensor is connected to the electrical linear drive (i.e., force measurement 12 is coupled to force generator 14 via throw bar 13) (see Column 7, lines 18-25; and Fig. 1) (claim 9). In view of the teaching of Dudeck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented an electrical linear drive connected to a force sensor in order to deliver more precise and accurate actuation force and vibration to the tamping picks.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Tran M. Tran/Examiner, Art Unit 2855